COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ALBERT RAMIREZ,                               §              No. 08-11-00298-CR

                      Appellant,               §                Appeal from the

 v.                                            §               171st District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20090D03210)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 11, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 11, 2014.

       IT IS SO ORDERED this 16th day of April, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.